IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ROBERT SNIPE JR.,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-1953

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 12, 2016.

An appeal from an order of the Circuit Court for Escambia County.
W. Joel Boles, Judge.

Robert Snipe Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR.